United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2290
                                    ___________

Mitchell D. Fields,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
United Parcel Service,                   *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: February 24, 2004
                              Filed: March 18, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Mitchell Fields (Fields) appeals the district court’s1 adverse grant of summary
judgment in Fields’s Title VII race discrimination action. On appeal, Fields submits
additional evidence in opposition to summary judgment. This evidence is untimely
and the submission is denied. See Griffin v. Super Valu, 218 F.3d 869, 871 (8th Cir.
2000) (noting evidence not before the district court will not be considered on appeal).
Upon de novo review, we affirm for the reasons stated by the district court. See 8th
Cir. R. 47B.
                        ______________________________


      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.